Order, Supreme Court, New York County (Louis B. York, J.), entered August 19, 2004, which, to the extent appealed from as limited by the briefs, dismissed plaintiffs second and third causes of action against defendant Emmerich upon a jury finding that Emmerich was not negligent, unanimously affirmed, without costs.
The court properly denied plaintiffs motion to set aside the jury’s verdict as against the weight of the evidence (see Ohdan v City of New York, 268 AD2d 86, 88 [2000], lv denied 95 NY2d 769 [2000]). The trial evidence, fairly considered, permitted the jury to conclude that defendant had not been negligent in connection with the air conditioner leak that was alleged to have caused plaintiffs damages. In that regard, plaintiff did not request a change or res ipsa loquitur. Concur—Buckley, RJ., Mazzarelli, Marlow, Sullivan and Gonzalez, JJ.